The United States of America
To the honorable the Judges of the supreme court of the territory of Michigan.—
Greeting.—
Because in the record and proceedings, and also in the giving of Judgment, in a plaint which was in the said Court before you, in a certain action of debt on a bond between Francis Labadie plaintiff and Gabriel Richard Antoine Dequindre and Louis Beaufait, survivors, all of said Territory of Michigan defendants in said action, manifest Error hath intervened, to the great damage of the said Gabriel Richard, Antoine Dequindre and Louis Beaufait, survivors, as aforesaid, as by their complaint we are informed: We being willing that the Error if any there be, should in due manner be corrected and full and speedy justice done to the parties aforesaid in this behalf, do command you, that if judgment be thereupon given, then that you send to our Judges of our Supreme Court of the United States, distinctly and openly under your Seal, the record and proceedings of the plaint aforesaid, with all things concerning the same, and this writ; so that they may have them on the second Monday of January next at the City of Washington in the District of Columbia, that the record and proceedings aforesaid being inspected, we may cause to be further done thereupon for correcting that error what of right and according to the law of the land ought to be done Witness the Honorable John Marshall Chief Justice of the Supreme Court of the United States at the City of Washington the tenth day of January in the year of our Lord one thousand eight hundred and thirty one, and of the Independence of the United States of America the fifty fifth. (L.S.)
(signed) John Winder Clerk of the said supreme court of the territory of Michigan, by Charles W. Whipple Dy Clerk
To Francis Labadie, Defendant in error in the foregoing writ named,
Sir, You will please take notice, that the foregoing is a true copy of a writ of error issued in the case of Gabriel Richard, Louis Beaufait and Antoine Dequindre, Plaintiffs in error, vs Francis Labadie Defendant in error.—
Detroit Aug. 2. 1831
Farnsworth & Goodwin
Attornies for Plffs in error—
It appearing to the undersigned Judges of the supreme court of
the territory of Michigan that the amount in controversy in the action within mentioned exceeds one thousand dollars and satisfactory security having been given and approved of we allow the within writ of error Dated Aug: 2. 1831.-—■
(signed) Wm Woodbridge
Judge S. C. M. T.
Sol. Sibley
Judge of S. C. M. T.